NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-30071

               Plaintiff - Appellee,             D.C. No. 1:06-cr-00079-CCL

  v.
                                                 MEMORANDUM *
LASHAWN JERMAINE JOHNSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Lashawn Jermaine Johnson appeals from the district court’s order granting

his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends the district court procedurally erred by failing to explain

the modified sentence and the extent to which it considered his post-conviction

rehabilitation efforts. The district court considered the motion for a reduced

sentence, which included Johnson’s post-conviction rehabilitation arguments, as

well as the relevant Guidelines policy statement and the 18 U.S.C. § 3553(a)

sentencing factors. Like the two prior sentences the district court imposed, the

court again imposed a sentence at the high end of the Guidelines range. Given the

nature and seriousness of the danger Johnson poses to the community, in light of

the fact that he possessed a firearm, distributed a large quantity of drugs, and twice

threatened to shoot people in connection with his drug transactions, the explanation

for the sentence is sufficient. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc) (adequate explanation can be inferred from the record).

      AFFIRMED.




                                           2                                     12-30071